Carley, Judge.
This is the latest in a series of appeals whereby appellant seeks reversal of his conviction for simple battery and armed robbery. His convictions were affirmed in Collier v. State, 157 Ga. App. 109 (276 SE2d 262) (1981). In Collier v. State, 169 Ga. App. 69 (311 SE2d 242) (1983), the denial of his extraordinary motion for new trial was affirmed. Another appeal was dismissed by published opinion. Collier v. State, 170 Ga. App. 616 (317 SE2d 657) (1984). Yet another was dismissed by this court in an unpublished opinion. Collier v. State, Case Number 70376, decided July 10, 1985.
Appellant has “fully exhausted his appellate rights before the court having proper jurisdiction of this case and the case result is final. There is nothing more to consider. . . . There must be an end to litigation and that end occurs when a judgment becomes final. Such finality has occurred in this case. We have no jurisdiction over this case.” Givens v. State, 170 Ga. App. 692 (318 SE2d 84) (1984).

Appeal dismissed.


McMurray, P. J., and Pope, J., concur.